



Exhibit 10.16
 


iMEDIA BRANDS, INC.
NON-EMPLOYEE DIRECTOR COMPENSATION SUMMARY
Effective: June 13, 2019
Director annual retainer: Annual retainer, payable in cash, of $65,000 per
director except for the chairperson who shall receive $130,000 and the vice
chairperson who shall receive $105,000. The chairperson and the vice chairperson
shall receive no additional retainers for serving on committees of the board.
Committee chair annual retainer: Annual retainers, payable in cash, of:
Audit Committee:
$ 20,000
Human Resources & Compensation Committee:
15,000
Finance Committee:
20,000
Corporate Governance and Nominating Committee:
12,000

Committee member annual retainer: Annual retainers, payable in cash, of:
Audit Committee:
$ 10,000
Human Resources & Compensation Committee:
--
Finance Committee:
10,000
Corporate Governance and Nominating Committee:
--

Annual restricted stock unit grants:
•
To acquire up to $65,000 of restricted stock units, calculated by dividing
$65,000 by the closing sale price for a share of the Company’s common stock on
the Nasdaq Stock Market on the date of the Company’s annual meeting of
stockholders

•
Granted to directors who are elected to the board at the annual meeting of
stockholders

•
Vest on the earlier of (a) the date preceding the subsequent annual meeting of
the Company’s shareholders or (b) the first anniversary of the date of the
grant.

Reimbursement of expenses: The Company shall reimburse directors for reasonable
expenses incurred in connection with attending board and committee meetings.
Additional provisions:
•
All cash retainers are paid quarterly in arrears and are subject to pro rata
adjustment if an individual does not serve a complete fiscal quarter

•
All equity awards are pro rated for directors who are appointed or elected to
the board subsequent to the Company’s annual meeting of shareholders. In such
event, the equity awards shall be granted on the first occurrence of the second
trading date following the Company’s earnings release for a completed fiscal
quarter following the appointment or election of such director (the “Grant
Date”) based on the closing sale price for a share of the Company’s common stock
on the Nasdaq Stock Market on the Grant Date



Stock Ownership Guidelines: Each non-employee directors is expected to hold four
times his or her annual cash retainer and committee fees paid by the Company in
the prior fiscal year, in Company stock, in accordance with the Company’s stock
ownership guidelines.













